289 S.W.2d 553 (1956)
The WILLIAM BUCHANAN FOUNDATION (The University of Texas), et al., Petitioners,
v.
John Ben SHEPPERD, Respondent.
No. A-5568.
Supreme Court of Texas.
April 11, 1956.
Black & Stayton, Scott Gaines and Rupert P. Harkrider, Austin, for petitioners.
John Ben Shepperd, Atty. Gen., and W. V. Geppert, Marietta McGregor Payne and William H. Holloway, Asst. Attys. Gen., for respondent.
PER CURIAM.
On agreed motion of the parties the judgments of the District Court and Court of Civil Appeals, 283 S.W.2d 325, in the above cause are reversed, and the cause is remanded to the trial court with instructions to enter such orders and decrees and to take such further action as may be required to effectuate the agreement of the parties.
Costs of appeal are assessed against petitioner The William Buchanan Foundation.